COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Clinical Pathology Laboratories Inc.,            §           No. 08-19-00067-CV

                      Appellant,                  §             Appeal from the

 v.                                               §            210th District Court

 Juan Polo,                                       §         of El Paso County, Texas

                       Appellee.                  §          (TC# 2018DCV2966)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the reply brief until November 15, 2019. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Mark C. Walker, the Appellant’s Attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before November 15, 2019.

       IT IS SO ORDERED this 16th day of October, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez, and Palafox, JJ.